[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
This is an accelerated appeal from the Butler County Court of Common Pleas, Juvenile Division, in which appellant, Christopher Lawrence, appeals the juvenile court's termination, on jurisdictional grounds, of the Butler County Children Services Board's ("BCCSB") legal custody of him.
Christopher (born in 1980) is a physically and mentally handicapped person who was adjudicated a neglected and dependent child in 1996.  BCCSB was granted legal custody of Christopher in 1999.  It is undisputed that although Christopher attends high school, he will never graduate.  On May 24, 2001, Christopher turned twenty-one years old.  By judgment entry filed May 21, 2001, the juvenile court terminated BCCSB's legal custody of Christopher as of May 24, 2001 on the grounds that "Christopher will be 21 * * * on 5/24/01 * * * and will not be eligible for graduation and (therefore) jurisdiction cannot be extended further pursuant to [R.C.] 2151.353(E)(1)."
In his assignment of error, Christopher argues the juvenile court erred by finding it no longer had jurisdiction over him once he turned 21.
R.C. 2151.353(E)(1) provides that
  The court shall retain jurisdiction over any child * * * until the child attains * * * the age of twenty-one if the child is mentally retarded, developmentally disabled, or physically impaired, * * * except that the court may retain jurisdiction over the child * * * for a specified period of time to enable the child to graduate from high school or vocational school.
  In light of the clear language of R.C. 2151.353(E)(1), Christopher's assignment of error is overruled, and the judgment of the juvenile court is affirmed.
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and shall not be published in any form.
A certified copy of this Judgment Entry shall constitute the mandate pursuant to App.R. 27.  Costs to be taxed in compliance with App.R. 24.
Anthony Valen, Judge, James E. Walsh, Judge